DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kashihara (U.S. 2005/0082930) hereafter Kashihara.
As to claim 1, Kashihara discloses a circuit board (51 or 61) as shown in figures 1-5 comprising:
a printed circuit comprising phase conductors (A1, B1, C1), each of which is arranged so as to be connected to one phase of a multiphase line,
the circuit board (51) further comprising a rectifier bridge (40) comprising phase diodes (42P, 42N) that are mounted on one and the same face of the printed circuit (51), the phase diodes (42P, 42N) comprising, for each phase conductor,
a first phase diode (42P) having an anode (positive) that is connected to said phase conductor and a second phase diode (42N) having a cathode (negative) that is connected to said phase conductor,

As to claim 2, Kashihara discloses in each pair of phase diodes, a cathode of the first phase diode (42P) is connected to a cathode of a first phase diode of a pair of phase diodes that is closest to said first phase diode, and/or an anode of the second phase diode (42N) is connected to an anode of a second phase diode of a pair of phase diodes that is closest to said second phase diode.
As to claim 3, Kashihara discloses each phase diode (42P, 42N) has a phase diode axis that passes through a central point (the line not shown, passed through the positive to the negative terminals), through the anode and through the cathode of said phase diode, the phase diode (42) axes being parallel to one another and being perpendicular to the positioning axis.
As to claim 4, Kashihara discloses the central points of the phase diodes (42) are aligned along an alignment axis that is parallel to the positioning axis.
As to claim 5, Kashihara discloses the printed circuit (51, 61) as shown in figure 1 further comprising
a neutral conductor (A2, B2, or C2) that is arranged so as to be connected to a neutral of the multiphase line, the rectifier bridge (40) further comprising a pair of neutral diodes (43P, 43N) comprising a first neutral diode (43P) and a second neutral diode (43N) that are mounted on the same face of the printed circuit (51, 61),

As to claim 6, Kashihara discloses the cathode (negative) of the first neutral diode (43P) is connected to the cathode of a first phase diode (42P) of a pair of phase diodes that is closest to said first neutral diode, and wherein the anode (positive) of the second neutral diode (43N) is connected to the anode of a second phase diode (42N) of a pair of phase diodes that is closest to said second neutral diode.
As to claim 7, Kashihara discloses each neutral diode (43) has a neutral diode axis that passes through a central point (from the positive to the negative terminals/electrodes), through the anode and through the cathode of said neutral diode, the neutral diode axes being coincident and being parallel to the positioning axis.
As to claim 8, Kashihara discloses the first and second neutral diodes (43P, 43N) are positioned in parallel and facing the same direction.
As to claim 9, Kashihara discloses the phase diodes (42P) are located in a first half-plane and the neutral diodes (43P or 41N) are located in a second half-plane, the first half-plane and the second half-plane being defined by a separation axis that is parallel to the positioning axis.
As to claim 10, Kashihara discloses the phase diodes (42) and the neutral diodes

As to claim 11, Kashihara discloses the neutral conductor (N) is a ground plane of the printed circuit (connected to ground terminals).
As to claim 12, Kashihara discloses the printed circuit has two layers of copper (coils).
As to claim 13, Kashihara discloses an electricity meter (not shown) built within the vehicle comprising a circuit board according to claim 1.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Applicant argues:
Kashihara does not disclose the following characteristics:
a) “the pairs of phase diodes lying in succession along a positioning axis on the face of the printed circuit, and
b) the first phase diode and the second phase diode of each pair of phase diodes being positioned in parallel but inverted with respect to each other.”
After carefully review, examiner respectively disagrees.  As shown in Kashihara in para-0038-0044+, the rectifier diode structure (40) comprising the first and second phase diodes forming the pair of phase diodes (42P, 42N) connected in parallel structure mounted on a surface of the circuit board (51) of the package (50); therefore, the pair diodes being succession lying on the surface of the circuit board (51).
As described in the specification of the invention start in para-0064-0065:

[0065] Thus, for example, the first phase diode D1 and the second phase diode 
D5 are positioned in parallel but inverted with respect to each other, such that the anode of the first phase diode D1 is connected to the first phase conductor L1 and the cathode of the second phase diode D5 is connected to the first phase conductor L1.

	Kashihara discloses in figure 1, the anode of the first phase diode (42P) is connected to the corresponding phase conductor and the cathode of the second phase diode (42N) is connected to the corresponding phase conductor, such that in form of parallel and invert with respect each other.
	Thus, Kashihara meets all the structure of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848